Webb, Judge.
Coggin, Haddon, Stuckey and Thompson sought and obtained a judgment on a summary motion for the balance alleged to be due on a promissory note to them made by William L. Paris. Paris contended that the obligation for which the note was given was joint, that previously Jim P. Dailey, an alleged joint obligor, had been released from liability, and Paris was thereby released.
There is no dispute that a release may result as an operation of law, as when a creditor releases one who is bound jointly with or primarily to the debtor. Code Ann. § 20-910. Here, however, the note sued upon was the sole obligation of Paris and not a joint obligation of Paris and *830Dailey. Even though Paris and Dailey both may have employed the Thompson law firm to defend them against certain criminal charges, the obligation for fees was separate. After trial each made his note, Paris for $20,000 and Dailey for $17,500, for his respective individual debt to the law firm for services rendered. The subject of this litigation was Paris’ note for $20,000 on which he had paid $7,500. There was no evidence to show that the note made by Paris alone was the joint obligation of Paris and Dailey. Summary judgment was proper and it is affirmed.
Submitted November 2, 1977
Decided November 10, 1977.
Arthur P. Tranakos, for appellant.
Thompson, Stovall, Stokes & Thompson, C. Lawrence Thompson, for appellee.

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.